Citation Nr: 1506569	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of right wrist and hand injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 through November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an increase rating for the Veteran's residuals of right wrist and hand injury.

The Veteran and his representative argued in the December 2014 appellant brief that the Veteran's claim for service connection for right upper extremity tremor, including carpal tunnel syndrome, which was denied in a separate rating and is not before the Board, should in fact be before the Board because although the agency of original jurisdiction (AOJ) provided a separate and distinct rating determination with respect to the neurological disorders of the right hand, that those conditions are inextricably intertwined with the current appeal.  However, as will be discussed further below, a VA examiner has provided an opinion that the Veteran's neurological manifestations are not related to his in-service injury.  As the Veteran did not submit a substantive appeal regarding the denial of service connection for right upper extremity tremor including carpal tunnel syndrome, the Board does not have jurisdiction over the issue at this time as it finds the issue not to be inextricably intertwined with the increased rating claim.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The Veteran's residuals of right wrist and hand injury have been manifested by degenerative changes confirmed by x-ray and limitation of motion, but no ankylosis or associated neurological disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of right wrist and hand injury have not been met or approximated at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.951, 4.14, 4.20, 4.25, 4.40, 4.45, 4,59, 4.71a, Diagnostic Codes 5003, 5010, 5214, 5299-5215 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In May 2012, notice was provided regarding the type of evidence needed to substantiate the increased rating claim for the wrist disability, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claim in May 2012, and in conjunction with a separate claim for service connection for right upper extremity tremor in November 2013.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluation of the Veteran, and provided sufficient information in the examination to allow the Board to render an informed decision.  The Board finds the examinations to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014).  The Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis- Increased Rating for Right Wrist and Hand

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2014).  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014). 

Where, as here, the question for consideration is the propriety of the evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of whether "staged rating" is required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  

Here, the Veteran's right wrist disability is currently rated under Diagnostic Code 5299-5215 for limitation of motion.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2014).

Under Diagnostic Code 5215, for limitation of the wrist, a maximum 10 percent evaluation is warranted for palmar flexion limited in line with forearm, or where dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a (2014).

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.


By way of history, the Veteran sustained a missile wound to the right wrist in October 1952, which was diagnosed as a compound comminuted fracture of the 5th metatarsal of the right hand, with no artery or nerve involvement.  The October 2001 VA examination upon which service connection was granted noted that the Veteran had a tremor in his right hand, which upon review of the service treatment records and current examination, was more likely not related to the initial injury. 

In February 2012, the Veteran brought a claim for an increased rating for his wrist disability.  He was afforded a VA examination in May 2012 for his service-connected disability.  The Veteran reported flare-ups that impacted the function of his wrist during cold weather.  He also reported tremors in both hands, which the examiner noted was not due to the service-connected disability.  On range of motion testing, right wrist palmar flexion ended at 55 degrees (out of a normal 80 degrees), with no evidence of pain upon motion.  Dorsiflexion ended at 70 degrees (full normal range), with no evidence of pain upon motion.  The examiner noted no heat, warmth, tenderness or edema throughout the entire wrist and hand region.  There was a normal radial and ulnar pulse.  The examiner noted prominence of the joints throughout the right wrist were consistent with degenerative finding in the Veteran's 2001 x-ray.  The examiner also noted scars of unknown etiology.  Upon repetitive use testing, the Veteran's palmar flexion was to 55 degrees and dorsiflexion was to 70 degrees.  The examiner noted the Veteran had additional functional loss in the form of less movement than normal.  Wrist flexion and extension were rated at normal strength.  There was no ankylosis present.  The examiner noted the Veteran's wrist disability did not impact his ability to work. 

In July 2013, the Veteran was seen by a private physician, Dr. P.A.D. who noted upon examination that the Veteran had marked osteoarthritis of his proximal and interphalangeal and distal interphalangeal joints.  He also had marked loss of motion of his wrist.  The overall impression was of right hand pain and tremor with loss of motion.  

In November 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right upper extremity tremor, including carpal tunnel syndrome, as secondary to residuals of right wrist and hand injury.  The Veteran reported that after service he worked in construction for 3 years followed by working on the railroad for 39 years doing manual work, stringing wire, using hand tools, fixing signs, and using wrenches.  The examiner noted the July 2002 VA medical Center (VAMC) report that the Veteran had nerve conduction studies suggestive of and consistent with a median motor nerve injury in the past, and that the clinician suspected that the Veteran might have some median nerve neuroapraxia of the right hand from the shrapnel injury.  However, the 2013 VA examiner disagreed with this finding based on the location where the Veteran's in-service shrapnel injury occurred from viewing the service treatment records, which he believed the other clinicians likely did not have access to.  The 2013 examiner stated that the description of wound was that it was in the dorsal hand, not the flexor.  The examiner opined that this was important because the injury location as described in surgical report was well away from the median nerve, which is on the flexor surface; there did not appear to be any penetration into the median nerve area.  The examiner also stated there were no lacerations to the flexor hand or wrist and that from record review it appeared that the shrapnel fractured his wrist from the top, which would rule out any direct trauma to the flexor wrist or wrist bones.  The examiner ultimately opined that the Veteran's hand injury would not cause tremor or shaking or upper extremity weakness.  

This examiner has made clear that neurological manifestations including tremor and upper extremity weakness are not part of the residuals of the shrapnel wound for which the Veteran is currently service-connected, and for which he seeks an increased rating.  Thus they cannot be evaluated as part of the rating criteria in the instant appeal.  

The 10 percent rating currently assigned to the disability is based on Diagnostic Code 5010 for traumatic arthritis.  As noted above, degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When the limitation of motion is noncompensable under the appropriate code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  

Diagnostic Code 5215 governs limitation of motion of the wrist, specifically in terms of dorsiflexion (moving the hand up) and palmar flexion (moving the hand down).  When measured, the Veteran's dorsiflexion has been at full range, or normal.  His palmar flexion, however, has been limited to 55 degrees.  Notably, to receive the 10 percent evaluation, palmar flexion must be limited in line with forearm, at zero degrees.  Here, the Veteran is able to palmar flex from zero to 55 degrees.  Therefore, the 10 percent rating is not warranted under that code, making the Veteran's limitation of motion noncompensable.  As there is x-ray evidence of arthritis, and noncompensable limitation of motion, the 10 percent rating pursuant to Diagnostic Code 5010 is appropriate. 

The Board will now consider other codes which may result in a higher disability rating.  Diagnostic Code 5214 provides higher ratings for ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The May 2012 VA examination report specifically noted that the Veteran did not have ankylosis of the wrist.  Additionally, throughout the period on appeal, he has demonstrated dorsiflexion and palmar flexion even during periods of "marked range of motion," and none of the treatment records or examinations denote ankylosis at any point in time.  As the Veteran retains range of motion, the Board may not rate the right wrist disability as ankylosis under Diagnostic Code 5214.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  Most recently, the May 2012 VA examination report reflected that there was less movement than normal, but there was no additional limitation in range of motion following repetitive testing, or functional loss/impairment including excess fatigability, and pain.  In any case, because the Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 36-97 (Dec. 12, 1997).
Based upon the guidance of the Court in Hart the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  At no point during the appeal has ankylosis been present.  

The Veteran and his wife contend that his symptoms have worsened in severity over the years.  The Veteran's wife wrote a letter in September 2009 that use of his hand has steadily worsened and that he now has difficulty lifting a cup, buttoning his shirt, and using a fork.  In a September 2013 statement, the Veteran's wife also took issue with the May 2012 VA examination finding that the Veteran's disability had not worsened.  The Veteran reiterated via his representative's appellant brief that his disability had worsened.  However, the Board notes that these are neurological manifestations that have been found by competent medical professionals to be not related to the Veteran's service-connected disability.  The Veteran is not service-connected for his neurological disabilities, including his carpal tunnel syndrome.  Such symptoms cannot form the basis of a rating on this disability.

The Board has considered the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., the inability to perform certain tasks.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the May 2012 and November 2013 examinations probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale, including objective clinical findings that took into account the Veteran's complaints, and which are necessary to objectively determine the appropriate diagnostic code rating.  Accordingly, the opinions are found to carry significant weight, including the exclusion of the neurological manifestations from the Veteran's already service-connected wrist and hand disability.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Hence, the Board concludes that the objective clinical findings outweigh the Veteran's lay assertions that an evaluation of greater than 10 percent is warranted.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration of Right Wrist and Hand Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right wrist disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5215.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's wrist symptoms are manifested by degenerative changes causing some limitation of motion.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Codes 5010 and 5215. 

In sum, the Board finds that a comparison of the Veteran's wrist and hand injury with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has only been granted service connection for his residuals of right wrist and hand injury and thus cannot be looked at in combination other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's right wrist and hand injury residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5215.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected wrist and hand injury renders him unable to obtain or retain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent for residuals of right wrist and hand injury is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


